Broyles, J.
We are becoming fairly 'familiar with this case, as this is its third appearance before this court. Practically all of the law involved was adjudicated by the former decisions of this court and the Supreme Court on the previous hearings. See Griffin v. State, 12 Ga. App. 615 (77 S. E. 1080), 15 Ga. App. 520 (83 S. E. 891); 143 Ga. 636 (83 S. E. 540, 55 L. R. A. (1915C) 716). So really the case has narrowed down to the question whether any reversible error was committed upon the last, trial. The only headnote of this decision which in our opinion needs elaboration is the fourth. It appears that one of the jurors was *404related to two of the depositors of the Athens Trust & Banking Company, and that this relationship was not known to the defendant or his attorneys until after the verdict was rendered. It is also shown that the juror did not know that these relatives of his were depositors in the bank until after the verdict. A depositor is a mere creditor of a bank, and we know of no authority which holds that a juror who is related to a mere creditor of a corporation would be disqualified from trying a case, either civil or criminal, wherein the corporation or its creditors were interested. The learned and indefatigable counsel for the plaintiff in error have not furnished us a single authority from the courts of this State or elsewhere which so holds.
In Atkinson v. State, 112 Ga. 411 (37 S. E. 747), it was held: “The fact that a juror is closely related to one acting as a partisan for the State in a criminal prosecution affords no ground of challenging such juror for cause.” By an examination of the original record of that case, on file in the office of the clerk of the Supreme Court, the following facts are disclosed: The defendant was arraigned in the city court of Eastman for the offense of assault and battery. He was convicted, and filed a petition for certiorari to the superior court. In his petition he alleged that “the court refused petitioner’s request to purge the jury as to relatives of W. B. Sapp and S. B. Coody, the reason for so requesting and the reason then and there given being that the said Sapp and Coody were actively engaged in assisting in the prosecution of said case, they not being attorneys, and although their names did not appear of record, nevertheless to all intents and .purposes being public prosecutors in the case, and then and there in the presence of the court and within the knowledge of the court assuming that róle and doing all possible to assist the solicitor of said, court in the prosecution of said case by assisting in the striking , of the jury, framing questions and suggesting witnesses, and in every other way possible for public or volunteer prosecutors to assist in the conduct of a legal investigation. Upon the call of the case the said Sapp and Coody left their seats in the audience, came within the bar, and took seats beside the solicitor, and proceeded to assist in the strike of the jury. This coming to the attention of petitioner, he made the motion to purge as above, which the court overruled, the vice of said ruling being that it left on the panel of jurors, from *405•which the petitioner had to strike, one son and one brother of said W. B. Sapp. The said Sapp and Coody remained by the solicitor during the progress of the case, and continued in the acts and things as above specified, and, upon the suspension of the trial of the case by the court for that purpose, retired to consult with the witnesses and the solicitor for the State. Petitioner assigns the ruling of the court refusing to strike the relatives of said Sapp included, and purge the jury as to their relatives, as erroneous.” It was in answer to the above assignment of error, and in view of the aforesaid allegations in the petition for certiorari, that the Supreme Court held that “the fact that a juror is closely related to one acting as a partisan for the State in a criminal prosecution affords no ground of challenging such juror for cause.” This was a unanimous decision by six Justices, and, having never been overruled or modified, is binding authority on this court.
All of the cases relied on by the defendant are clearly distinguishable by their facts from the instant case. In Lyens v. State, 133 Ga. 587 (66 S. E. 792), the relatives of the juror in the case had personally contributed to a fund that was used to employ an attorney to assist the solicitor-general in the prosecution of the defendant, and it was held that for that reason they would be considered as volunteer prosecutors, and that one related within the fourth degree to them was not competent, to sit as a juror on such trial. On the contrary, the instant case shows the following facts: Some of the depositors and stockholders of the bank met and appointed a committee of five to procure counsel to assist the solicitor-general in prosecuting the officers of the bank, and this committee employed for that purpose the law firm of Cobb & Erwin; that one of the depositors related to the juror had “several dollars” in the bank at the time it failed, and the other one had therein the large (?) sum of fifteen cents; that neither of the two depositors in question had any connection whatever with the employment of counsel to assist the solicitor-general in prosecuting the defendant, or consented for their funds on deposit in the bank to be used for such purpose; that they never attended any meeting of the depositors or stockholders of the bank, knew nothing of the employment of the above mentioned law-firm, never authorized the appointment of any committee by the depositors or stockholders to employ the firm, and never consented thereto or in any way rati*406fled or confirmed the employment of such counsel. These undisputed facts clearly distinguish the case at bar from the Lyens case, supra. Among the cases cited by counsel for plaintiff in error there are two which are more nearly like the instant case than any of the others. Those are McElhannon v. State, 99 Ga. 672 (26 S. E. 501), and Bank of the University v. Tuck, 107 Ga. 211 (33 S. E. 70). In the former it was held that on the trial of one for mutilating and destroying the books of a corporation with intent to defraud and injure it, persons related to its stockholders within -the, prohibited degree were not competent to serve as jurors; and in the Tuck ease it was held that persons related within the prohibited degree to stockholders of a bank, or to others who were pecuniarily interested in the value of its stock, were incompetent to serve as jurors on the trial of an action brought by the bank. It will be observed, however, that in both of those cases the disqualified juror was related to stockholders of the bank, and not to mere depositors. It is true that in the Tuck case the holding is that persons related to stockholders of a bank, “or to others who are pecuniarily interested in the value of its stock,” are incompetent to serve as jurors, but it can not be said that a mere depositor of a bank is pecuniarily interested in the stock of the bank. In our judgment the rulings in the foregoing cases should not be so extended as to hold that one who is related within the prohibited degree to a mere depositor of a bank, who is nothing more than a creditor of the bank, would be an incompetent juror to sit in a ease in which the bank or its stockholders were interested. Such a holding would in effect be a ruling that in any case, civil or criminal, a new trial must be granted, where it is discovered after the trial that one of the jurors is related, by blood or marriage, within the prohibited degree, to any creditor, however, small, of the winning party. Simply to state such a ruling shows its absurdity; and yet, if we reverse the judgment in this case on this ground, a direct precedent for it would be furnished.
Upon the first arraignment of the defendant in this case, he pleaded guilty of the offense charged in the indictment, with the understanding, as he alleged, that he was to be sentenced as for a misdemeanor. The learned trial judge, however, not being a party to this “understanding,” the defendant was sentenced to the penitentiary, and on an appeal to this court the sentence was *407vacated, and the defendant was allowed to withdraw his plea of guilty and go before the jury on a plea of not guilty. Since then the defendant has twice been convicted by a jury of the vicinage of felony charged in the indictment. On an appeal from his first conviction by the jury, this court granted him a new trial for material errors which occurred during the trial. This time, after a careful review and consideration of the voluminous record, and of the many assignments of error, we are of the opinion that the verdict is amply supported by the evidence, and that no errors occurred upon the last investigation which necessitate a second new trial. 'Judgment affirmed.